FILED
                             NOT FOR PUBLICATION                             JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAIME LEDESMA ZEPEDA,                            No. 11-16768

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00982-SMM

  v.
                                                 MEMORANDUM *
M. O’BRIEN, Medical Doctor;
SECRETARY OF CDCR,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                   Stephen M. McNamee, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Jamie Ledesma Zepeda appeals pro se from the

district court’s judgment dismissing his action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal for failure to state a claim under 28

U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we

affirm.

      The district court properly dismissed Zepeda’s action because his third

amended complaint failed to allege facts suggesting that defendants’ treatment of

Zepeda’s stomach ailment constituted deliberate indifference. See Jackson v.

McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (“[A] plaintiff’s showing of nothing

more than a difference of medical opinion as to the need to pursue one course of

treatment over another was insufficient, as a matter of law, to establish deliberate

indifference.” (internal quotations omitted)).

      The district court did not abuse its discretion in denying Zepeda’s motion for

reconsideration because Zepeda failed to show grounds warranting reconsideration.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262

(9th Cir. 1993) (setting forth elements for reconsideration and standard of review).

      The district court also did not abuse its discretion by refusing to take judicial

notice of Zepeda’s proposed fourth amended complaint because the court reviewed

the complaint and concluded that it would not assist the court in ruling on Zepeda’s

motion for reconsideration. See Ritter v. Hughes Aircraft Co., 58 F.3d 454, 458

(9th Cir. 1995) (setting forth standard of review).


                                           2                                    11-16768
      Zepeda’s remaining contentions, including those concerning the “law of the

case” doctrine, are unpersuasive.

      AFFIRMED.




                                        3                                  11-16768